Case 19-16508-pmm          Doc 46    Filed 09/09/20 Entered 09/09/20 12:35:04               Desc Main
                                     Document Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                                  READING DIVISION

In re:                                                      Case No. 19-16508-PMM
         David Charles Sweitzer
         Denise Ann Sweitzer
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Scott F. Waterman, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/16/2019.

         2) The plan was confirmed on 07/02/2020.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/23/2020.

         6) Number of months from filing or conversion to last payment: 5.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $59,396.00.

         10) Amount of unsecured claims discharged without full payment: $130.59.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 19-16508-pmm           Doc 46      Filed 09/09/20 Entered 09/09/20 12:35:04                        Desc Main
                                        Document Page 2 of 3



 Receipts:

         Total paid by or on behalf of the debtor               $44,311.06
         Less amount refunded to debtor                          $3,022.20

 NET RECEIPTS:                                                                                     $41,288.86


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $2,080.40
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $3,552.85
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,633.25

 Attorney fees paid and disclosed by debtor:                  $1,190.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE, LLP                 Unsecured      3,596.00       3,596.54         3,596.54      3,596.54        0.00
 CHASE BANK USA NA                 Unsecured      1,018.00       1,074.22         1,074.22      1,074.22        0.00
 DISCOVER BANK                     Unsecured     11,288.00     11,288.97        11,288.97      11,288.97        0.00
 GABRIELLE SCHOEPPNER MD           Unsecured         130.59           NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS LLC     Unsecured      3,352.00       3,391.80         3,391.80      3,391.80        0.00
 QUANTUM3 GROUP LLC as agent for   Unsecured         689.00        796.31           796.31        796.31        0.00
 QUANTUM3 GROUP LLC as agent for   Unsecured         522.00        624.21           624.21        624.21        0.00
 QUICKEN LOANS INC                 Secured      145,546.81    137,747.14        14,883.56      14,883.56        0.00




UST Form 101-13-FR-S (09/01/2009)
Case 19-16508-pmm           Doc 46    Filed 09/09/20 Entered 09/09/20 12:35:04                  Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00               $0.00
       Mortgage Arrearage                                 $14,883.56        $14,883.56               $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00               $0.00
       All Other Secured                                       $0.00             $0.00               $0.00
 TOTAL SECURED:                                           $14,883.56        $14,883.56               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00              $0.00
        Domestic Support Ongoing                                $0.00             $0.00              $0.00
        All Other Priority                                      $0.00             $0.00              $0.00
 TOTAL PRIORITY:                                                $0.00             $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $20,772.05        $20,772.05               $0.00


 Disbursements:

         Expenses of Administration                             $5,633.25
         Disbursements to Creditors                            $35,655.61

 TOTAL DISBURSEMENTS :                                                                      $41,288.86


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/09/2020                             By:/s/ Scott F. Waterman
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
